Case 2:20-cv-00106-JLB-NPM Document 25 Filed 01/21/21 Page 1 of 1 PageID 126




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

TRACEY VILLALBA,

             Plaintiff,

v.                                             Case No. 2:20-cv-00106-JLB-NPM

SHARECARE, INC.,

             Defendant.
                                        /

                                       ORDER

      Pursuant to this Court’s sixty-day order (Doc. 23), the parties have filed a

joint stipulation of dismissal with prejudice (Doc. 24). The stipulation is self-

executing. See Fed. R. Civ. P. 41(a)(1)(A)(ii); Anago Franchising, Inc. v. Shaz, 677

F.3d 1272, 1278 (11th Cir. 2012). The Clerk of Court is DIRECTED to terminate

any pending deadlines and close the file.

      ORDERED in Fort Myers, Florida, on January 21, 2021.
